United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1505
Issued: June 21, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On August 1, 2018 appellant filed a timely appeal from a May 31, 2018 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 18-1505.1
In a November 15, 2017 preliminary notice, OWCP advised appellant of its determination
that he had received an overpayment of compensation in the amount of $8,442.13 because he
received Social Security Administration (SSA) Federal Employees Retirement System age-related
benefits for his federal service, as well as Federal Employees’ Compensation Act (FECA) benefits
for the period from October 1, 2001 to October 2, 2017. It also informed him of its preliminary
determination that he was at fault in the creation of the overpayment because he accepted payments
which he knew or should reasonably have known were incorrect. Appellant contested the
preliminary determination as to the amount of the overpayment and the finding of fault.

1

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for the first time on appeal. Id.

By decision dated May 31, 2018, OWCP finalized its determination that appellant received
an $8,442.13 overpayment of compensation for the period commencing December 1, 2001 when
he began receiving SSA age-based benefits. It found that he was at fault in the creation of the
overpayment, thereby precluding waiver of recovery of the overpayment. OWCP informed him
that the overpayment would be collected by withholding $100.00 from his continuing
compensation payments, every 28 days, beginning June 23, 2018.
The record contains a December 30, 2008 agreement by appellant accepting a lump-sum
settlement of a schedule award for the period December 21, 2008 to February 9, 2013. OWCP’s
regulations provide that retirement benefits paid by the Office of Personnel Management or SSA
can be paid concurrently with schedule award compensation under FECA without a deduction
from the FECA benefits.2
The Board has held that, in overpayment cases, it is essential that OWCP provide the
recipient of compensation with a clear statement showing how the overpayment was calculated.3
With respect to the fact and amount of overpayment, the Board finds that OWCP has not provided
adequate findings of facts which would allow appellant to understand the precise defect of his
claim and the kind of evidence which would tend to overcome it.4 It has not adequately explained
how the amount of the overpayment was determined in light of appellant’s receipt of schedule
award compensation for a portion of the period of the overpayment. The Board therefore finds
that the overpayment determination must be set aside and the case remanded for further
consideration of evidence followed by a de novo decision.

2

FECA Bulletin No. 97-09 (issued February 3, 1997); K.H., Docket No. 18-0171 (issued August 2, 2018); A.S.,
Docket No. 17-1459 (issued December 22, 2017).
3

See Teresa A. Ripley, 56 ECAB 528 (2005).

4
20 C.F.R. § 10.126; H.H., Docket No. 18-0356 (issued October 24, 2018); P.G., Docket No. 14-0430 (issued
August 1, 2014).

2

IT IS HEREBY ORDERED THAT the May 31, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.
Issued: June 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

